DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, and 10-15 are pending in the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12-15 depend on claim 11 and are rejected for the same reasons as claim 11.

Allowable Subject Matter
Claims 1-6, 8, and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A relevant prior art reference, Andreoli-Fang et al. (US 2018/0152267), discloses hybrid automatic repeat request (HARQ) in listen before talk (LBT) systems, where a transport block of data is transmitted to a eNodeB and a contention window size is adjusted based on receiving a NACK from the eNodeB (see at least Fig. 3 and paragraphs 26-28).
Another relevant prior art reference, Noh et al. (US 2019/0037601), discloses a method for adjusting contention window size, where a user equipment adjusts the CWS according to toggle of the NDI included in the UL grant depending on whether the UL transmission on a reference subframe has been successfully decoded and, when the PUSCH carries a plurality of transport blocks in the reference subframe and at least one of the TBs in the reference subframe are successfully decoded, CWS for each of the channel access priority classes may be reset, and otherwise, the CWS may be increased to a CWS value of the next higher allowed level for each of the channel access priority classes (see at least paragraphs 224-236).

Another relevant prior art reference, Lei et al. (US 2018/0343205), discloses contention window size adjustment, where a contention window size is updated based on an interference level during a transmission (see at least Fig. 5 and paragraphs 125-128 and 131-141).
However, the prior art of record fails to disclose or render obvious at least the following claim limitations:
as recited in claim 1, transmitting, to the BS, a first data in a reference resource configured for adjusting a contention window size (CWS);
wherein the transmission of the first data is a transport block (TB) based transmission or code block group (CBG) based transmission;
adjusting a contention window size (CWS) differently based on whether the transmission of the first data is the TB based transmission or the CBG based transmission; and
transmitting, to the BS, a second data based on a channel access procedure (CAP) to which the adjusted CWS is applied.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andreoli-Fang et al. (US 2018/0152267) discloses hybrid automatic repeat request (HARQ) in listen before talk (LBT) systems.
Noh et al. (US 2019/0037601) discloses a method for adjusting contention window size.
Koorapaty et al. (US 2019/0150196) discloses managing a LBT contention window size.
Lei et al. (US 2018/0343205) discloses contention window size adjustment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        04/09/2021